            Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 Hammond Development International,              §
 Inc.,                                           §
                                                 §
        Plaintiff,                               §
                                                           Civil Action No. 6:19-cv-00356
                                                 §
 v.                                              §
                                                 §
                                                                Jury Trial Demanded
 Google LLC,                                     §
                                                 §
        Defendant.                               §



                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Hammond Development International, Inc. files this Original Complaint for patent

infringement against Google LLC, alleging as follows:

                                    NATURE OF THE SUIT

       1.       This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                         THE PARTIES

       2.       Plaintiff Hammond Development International, Inc. (“Plaintiff” or “HDI”) is

a Texas corporation with its principal place of business at 3510 Turtle Creek Boulevard, Apt. 17E,

Dallas, Texas 75219-5545.

       3.       Defendant Google LLC (“Google”) is a Delaware corporation with a principal

place of business located at 1600 Ampitheatre Parkway, Mountain View, California 94043. Google

is registered to do business in Texas and can be served via its registered agent, Corporation Service

Company dba CSC – Lawyers Incorporating Service Company at 211 East 7th Street, Suite 620,

Austin, Texas 78701-3218.



ORIGINAL COMPLAINT                                                                       Page 1 of 23
             Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 2 of 23



                                  JURISDICTION AND VENUE

        4.       This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35

U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

        5.       Google is subject to personal jurisdiction in this Court. In particular, this Court has

personal jurisdiction over Google because Google has engaged in continuous, systematic, and

substantial activities within this State, including substantial marketing and sales of products within

this State and this District. Furthermore, upon information and belief, this Court has personal

jurisdiction over Google because Google has committed acts giving rise to HDI’s claims for patent

infringement within and directed to this District.

        6.       Upon information and belief, Google has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

the language of 28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C.

§ 1400(b).

        7.       Google maintains a global network referred to as the “Google Edge Network.”

According to Google (source: https://peering.google.com/#/infrastructure), the Google Edge

Network’s network infrastructure has “three distinct elements:” (1) Core data centers, (2) Edge

Points of Presence (POPs), and (3) Edge caching and services nodes (Google Global Cache, or

GCG).

        8.       Google     describes    the    Google     data    centers    as    follows     (source:

https://peering.google.com/#/infrastructure):




ORIGINAL COMPLAINT                                                                            Page 2 of 23
            Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 3 of 23




       9.         Google     describes     the         Edge   POPs        as    follows     (source:

https://peering.google.com/#/infrastructure):




       10.        Upon information and belief, Google maintains one or more Edge POPs within the

State of Texas.

       11.        Google       describes         the      GCGs       as        follows      (source:

https://peering.google.com/#/infrastructure):




ORIGINAL COMPLAINT                                                                        Page 3 of 23
          Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 4 of 23




       12.     GCGs are “Google-supplied servers” that are deployed to network operators.

       13.     A search of available job openings on Google’s career page (source:

https://careers.google.com) reveals 45 job openings in the Austin, Texas area, including several

related to Google Cloud services.

       14.     Additionally, Google maintains a permanent physical presence within the Western

District of Texas, conducting business from at least its locations at 9606 North Mo-Pac

Expressway, Suite 700, Austin, Texas 78759; 500 West 2nd Street, Suite 2000, Austin, Texas

78701; 4100 Smith School Road, Austin, Texas 78744; as well as other locations in and around

the Austin area.

       15.     Upon information and belief, Google has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

infringements alleged herein; (ii) purposefully and voluntarily placing one or more infringing

products into the stream of commerce with the expectation that they will be purchased by




ORIGINAL COMPLAINT                                                                       Page 4 of 23
          Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 5 of 23



consumers in this forum; or (iii) regularly doing or soliciting business, engaging in other persistent

courses of conduct, or deriving substantial revenue from goods and services provided to

individuals in Pennsylvania and in this judicial district.

       16.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §1391 and

28 U.S.C. § 1400(b).



                                    THE PATENTS-IN-SUIT

       17.     This cause of action asserts infringement of United States Patent No. 9,264,483

(“the ’483 Patent”), United States Patent No. 9,420,011 (“the ’011 Patent”), United States Patent

No. 9,456,040 (“the ’040 Patent”), United States Patent No. 9,705,937 (“the ’937 Patent”), United

States Patent No. 9,716,732 (“the ’732 Patent”), United States Patent No. 10,193,935 (“the ’935

Patent”), United States Patent No. 10,264,032 (“the ’032 Patent”), and United States Patent No.

10,270,816 (“the ’816 Patent”) (collectively, the “Patents-in-Suit”).

       18.     The ’483 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on February 16, 2016, from

U.S. Patent Application No. 11,779,722, filed on July 18, 2007, naming Daniel D. Hammond as

the sole inventor. A true and correct copy of the ’483 Patent is attached hereto as Exhibit 1 and is

incorporated by reference.

       19.     The ’483 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       20.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’483 Patent.

       21.     An assignment of the ’483 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 02406, Frame 0451.




ORIGINAL COMPLAINT                                                                        Page 5 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 6 of 23



       22.     HDI has standing to sue for infringement of the ’483 Patent.

       23.     The ’011 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on August 16, 2016, from

U.S. Patent Application No. 14/975,747, filed on December 19, 2015, naming Daniel D. Hammond

as the sole inventor. A true and correct copy of the ’011 Patent is attached hereto as Exhibit 2 and

is incorporated by reference.

       24.     The ’011 Patent is a continuation of the ’483 Patent.

       25.     The ’011 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       26.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’011 Patent.

       27.     An assignment of the ’011 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 037350, Frame 0081.

       28.     HDI has standing to sue for infringement of the ’011 Patent.

       29.     The ’040 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on September 27, 2016, from

U.S. Patent Application No. 14/985,926, filed on December 31, 2015, naming Daniel D. Hammond

as the sole inventor. A true and correct copy of the ’040 Patent is attached hereto as Exhibit 3 and

is incorporated by reference.

       30.     The ’040 Patent is a continuation of the ’483 Patent.

       31.     The ’040 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       32.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’040 Patent.




ORIGINAL COMPLAINT                                                                        Page 6 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 7 of 23



       33.     An assignment of the ’040 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 037390, Frame 0864.

       34.     HDI has standing to sue for infringement of the ’040 Patent.

       35.     The ’937 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on July 11, 2017, from U.S.

Patent Application No. 15/236,644, filed on August 15, 2016, naming Daniel D. Hammond as the

sole inventor. A true and correct copy of the ’937 Patent is attached hereto as Exhibit 4 and is

incorporated by reference.

       36.     The ’937 Patent is a continuation of the ’011 Patent, which is a continuation of the

’483 Patent.

       37.     The ’937 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       38.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’937 Patent.

       39.     An assignment of the ’937 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 039432, Frame 0207.

       40.     HDI has standing to sue for infringement of the ’937 Patent.

       41.     The ’732 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on July 25, 2017, from U.S.

Patent Application No. 15/241,191, filed on August 19, 2016, naming Daniel D. Hammond as the

sole inventor. A true and correct copy of the ’732 Patent is attached hereto as Exhibit 5 and is

incorporated by reference.

       42.     The ’732 Patent is a continuation of the ’040 Patent, which is a continuation of the

’483 Patent.




ORIGINAL COMPLAINT                                                                        Page 7 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 8 of 23



       43.     The ’732 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       44.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’732 Patent.

       45.     An assignment of the ’732 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 039481, Frame 0665.

       46.     HDI has standing to sue for infringement of the ’732 Patent.

       47.     The ’935 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on January 29, 2019, from

U.S. Patent Application No. 15/613,756, filed on June 5, 2017, naming Daniel D. Hammond as

the sole inventor. A true and correct copy of the ’935 Patent is attached hereto as Exhibit 6 and is

incorporated by reference.

       48.     The ’935 Patent is a continuation of the ’937 Patent, which is a continuation of the

’011 Patent, which is a continuation of the ’483 Patent.

       49.     The ’935 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       50.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’935 Patent.

       51.     An assignment of the ’935 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 042600, Frame 0597.

       52.     HDI has standing to sue for infringement of the ’935 Patent.

       53.     The ’032 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on April 16, 2019, from U.S.

Patent Application No. 16/257,604, filed on January 25, 2019, naming Daniel D. Hammond as the




ORIGINAL COMPLAINT                                                                        Page 8 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 9 of 23



sole inventor. A true and correct copy of the ’032 Patent is attached hereto as Exhibit 7 and is

incorporated by reference.

       54.     The ’032 Patent is a continuation the ’935 Patent, which is a continuation of the

’937 Patent, which is a continuation of the ’011 Patent, which is a continuation of the ’483 Patent.

       55.     The ’032 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       56.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’032 Patent.

       57.     HDI has standing to sue for infringement of the ’032 Patent.

       58.     The ’816 Patent, entitled “Method and System for Enabling a Communication

Device to Remotely Execute an Application,” duly and legally issued on April 23, 2019, from U.S.

Patent Application No. 16/193,532, filed on November 16, 2018, naming Daniel D. Hammond as

the sole inventor. A true and correct copy of the ’816 Patent is attached hereto as Exhibit 8 and is

incorporated by reference.

       59.     The ’816 Patent is a continuation the ’935 Patent, which is a continuation of the

’937 Patent, which is a continuation of the ’011 Patent, which is a continuation of the ’483 Patent.

       60.     The ’816 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       61.     Plaintiff HDI is the owner and assignee of all rights, title, and interest in and under

the ’816 Patent.

       62.     An assignment of the ’816 Patent from inventor Daniel D. Hammond to Plaintiff

HDI is recorded at the USPTO at Reel 047527, Frame 0913.

       63.     HDI has standing to sue for infringement of the ’816 Patent.

       64.     Google has not obtained a license to any of the Patents-in-Suit.




ORIGINAL COMPLAINT                                                                        Page 9 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 10 of 23



       65.     Google does not have HDI’s permission to make, use, sell, offer to sell, or import

products that are covered by one or more claims of any of the Patents-in-Suit.

       66.     Google needs to obtain a license to the Patents-in-Suit and cease its ongoing

infringement of HDI’s patent rights.



                                  GENERAL ALLEGATIONS

       67.     Upon information and belief, Google makes, uses, sells, offers to sell, and/or

imports into the United States systems for enabling a communication device to remotely execute

an application as claimed in each of the Patents-in-Suit. For example, Google Home/Nest Devices

(as defined herein) operate on a communication system including a plurality of components,

including but not limited to application servers, to allow Google Assistant-enabled devices to

remotely execute one or more applications (including applications developed by Google and/or by

third-party developers through the Firebase capabilities) associated with Google Home

(hereinafter, the “Google Cloud Platform”).

       68.     Upon information and belief, Google makes, uses, sells, offers to sell, and/or

imports into the United States communication devices as claimed in each of the Patents-in-Suit,

including without limitation Google Home, Google Home Mini, Google Home Max, Google Nest

Hub, and Google Nest Hub Max and other Google Assistant-enabled devices (hereinafter, the

“Google Home/Nest Devices”).

       69.     Google has infringed and continues to infringe (literally and/or under the doctrine

of equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives, or

intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States the




ORIGINAL COMPLAINT                                                                       Page 10 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 11 of 23



Google Assistant Devices and by making, using, testing, operating, selling, and/or offering for sale

a communications system that supports Google Home/Nest Devices (e.g., the Google Cloud

Platform).

       70.     Google’s customers have infringed and continue to infringe the Patents-in-Suit by

using the Google Assistant Devices purchased from Google. Through its product manuals and/or

sales and marketing activities, Google solicits, instructs, encourages, and aids and abets its

customers to purchase and use the Google Assistant Devices in an infringing way.

       71.     Google has knowledge of the Patents-in-Suit at least as of the filing of this lawsuit.

       72.     Google’s ongoing actions are with specific intent to cause infringement of one or

more claims of each of the Patents-in-Suit.

       73.     Further discovery may reveal earlier knowledge of one or more of the Patents-in-

Suit, which would provide additional evidence of Google’s specific intent and/or willful blindness

with respect to infringement.

       74.     HDI has been and continues to be damaged as a result of Google’s infringing

conduct. Google is therefore liable to HDI in an amount that adequately compensates HDI for

Google’s infringement, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

       75.     Google markets and sells other products that are not covered by the claims of the

Patents-in-Suit but that are sold with or in conjunction with the Google Assistant Devices.

Accordingly, HDI is entitled to collect damages from Google for convoyed sales of certain non-

patented items.

       76.     Google failed to obtain permission from HDI to make, use, sell, offer to sell, or

import products incorporating the inventions claimed in the Patents-in-Suit.




ORIGINAL COMPLAINT                                                                      Page 11 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 12 of 23



       77.     Attached to this Complaint are Exhibits 17–35, which are exhibits supporting the

sample claim charts Exhibits 9–16) and are incorporated by reference herein and in the claim

charts. Certain exhibits (e.g., Exhibits 17, 22, 23, 25, 28) are video files. The video file exhibits

filed with this complaint include URLs for the cited videos, which are incorporated by reference

herein and in the claim charts. Copies of the video exhibits will be provided with service of this

Complaint.

       78.     For each count of infringement listed below, HDI incorporates and re-states the

allegations contained in the preceding paragraphs above including these General Allegations as if

fully set forth in each count of infringement.



                   COUNT I – INFRINGEMENT OF THE ’483 PATENT

       79.     HDI incorporates herein the allegations made in paragraphs 1–78.

       80.     Google has been and is now directly infringing the ’483 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by and/or that practice the methods described in at least Claims 10, 12,

14, 15, 16, 17, 18, 22, 24, 25, and/or 28 of the ’483 Patent.

       81.     Google makes, uses, sells, offers to sell, and/or imports a communication system

capable of enabling one or more communication devices to remotely execute one or more

applications. This communication system infringes at least Claims 10, 12, 14, 15, 16, 17, and/or

18 of the ’483 Patent.

       82.     Additionally, by supporting, developing, implementing, and/or otherwise providing

the Google Cloud Platform, Google has practiced a method for enabling one or more




ORIGINAL COMPLAINT                                                                      Page 12 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 13 of 23



communication devices to remotely execute one or more applications. This method infringes at

least Claims 22, 24, 25, and/or 28 of the ’483 Patent.

       83.     For example, the Google Home/Nest Devices operate on a communication system

including Google Cloud speech-to-text featuring Automatic Speech Recognition (ASR), Google

Cloud natural language understanding (NLU), Google Assistant SDK, Google Cloud Functions,

Google Cloud Storage, and other supporting Google Cloud Platform (GCP) elements to allow the

Google Home/Nest Devices to remotely execute one or more Google Assistant applications (e.g.,

actions for the Google Home/Nest Devices).

       84.     Additionally, Google is indirectly infringing the ’483 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing customers how to use the Google Home/Nest Devices and/or the Google Cloud

Platform in a way that directly infringes at least Claims 10, 12, 14, 15, 16, 17, 18, 22, 24, 25, and/or

28 of the ’483 Patent.

       85.     Google has had actual knowledge of the ’483 Patent at least since the filing of this

lawsuit.

       86.     Google’s ongoing actions represent a specific intent to induce infringement of at

least Claims 10, 12, 14, 15, 16, 17, 18, 22, 24, 25, and/or 28 of the ’483 Patent.

       87.     An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’483 Patent is attached as Exhibit 9 and incorporated herein by reference.

       88.     As a result of Google’s infringement of the ’483 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.




ORIGINAL COMPLAINT                                                                         Page 13 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 14 of 23




                   COUNT II – INFRINGEMENT OF THE ’011 PATENT

       89.     HDI incorporates herein the allegations made in paragraphs 1–88.

       90.     Google has been and is now directly infringing the ’011 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by and/or that practice the methods described in at least Claims 11, 16,

17, and/or 23 of the ’011 Patent.

       91.     Google makes, uses, sells, offers to sell, and/or imports a non-transitory computer

readable storage medium having stored thereon a computer-executable application software

program that, when executed on a communication system, enables one or more communication

devices to remotely execute and to provide services to an application.

       92.     For example, the Google Home/Nest Devices operate on a communication system

including Google Cloud speech-to-text featuring Automatic Speech Recognition (ASR), Google

Cloud natural language understanding (NLU), Google Assistant SDK, Google Cloud Functions,

Google Cloud Storage, and other supporting Google Cloud Platform (GCP) elements to allow the

Google Home/Nest Devices to remotely execute one or more Google Assistant applications (e.g.,

actions for the Google Home/Nest Devices). The application software program (e.g., Google

software) causes the one or more application servers to perform the method of at least Claims 11,

16, 17, and/or 23 of the ’011 Patent.

       93.     Additionally, Google is indirectly infringing the ’011 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing customers how to use the Google Home/Nest Devices and/or the Google Cloud

Platform in a way that directly infringes at least Claims 11, 16, 17, and/or 23 of the ’011 Patent.


ORIGINAL COMPLAINT                                                                      Page 14 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 15 of 23



       94.     Google has had actual knowledge of the ’011 Patent at least since the filing of this

lawsuit.

       95.     An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’011 Patent is attached as Exhibit 10 and incorporated herein by reference.

       96.     As a result of Google’s infringement of the ’011 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT III – INFRINGEMENT OF THE ’040 PATENT

       97.     HDI incorporates herein the allegations made in paragraphs 1–96.

       98.     Google has been and is now directly infringing the ’040 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 3, 4, 5, 11, 12, and/or 13 of the ’040 Patent.

       99.     Google makes, uses, sells, offers to sell, and/or imports a communication system

capable of enabling one or more communication devices to remotely execute one or more

applications. This communication system infringes at least Claims 1, 3, 4, 5, 11, 12, and/or 13 of

the ’040 Patent.

       100.    For example, the Google Home/Nest Devices operate on a communication system

including Google Cloud speech-to-text featuring Automatic Speech Recognition (ASR), Google

Cloud natural language understanding (NLU), Google Assistant SDK, Google Cloud Functions,

Google Cloud Storage, and other supporting Google Cloud Platform (GCP) elements to allow the

Google Home/Nest Devices to remotely execute one or more Google Assistant applications (e.g.,

actions for the Google Home/Nest Devices).




ORIGINAL COMPLAINT                                                                       Page 15 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 16 of 23



       101.    Additionally, Google is indirectly infringing the ’040 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing them how to use the Google Home/Nest Devices and/or the Google Cloud Platform

in a way that directly infringes at least Claims 1, 3, 4, 5, 11, 12, and/or 13 of the ’040 Patent.

       102.    Google has had actual knowledge of the ’040 Patent at least since the filing of this

lawsuit.

       103.    An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’040 Patent is attached as Exhibit 11 and incorporated herein by reference.

       104.    As a result of Google’s infringement of the ’040 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT IV – INFRINGEMENT OF THE ’937 PATENT

       105.    HDI incorporates herein the allegations made in paragraphs 1–104.

       106.    Google has been and is now directly infringing the ’937 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 3, 8, 10, 11, 14, 17, and/or 24 of the ’937 Patent.

       107.    Google makes, uses, sells, offers to sell, and/or imports a communication device

that infringes at least Claims 1, 3, 8, 10, 11, 14, 17, and/or 24 of the ’937 Patent.

       108.    For example, the Google Home/Nest Devices are communication devices made,

used, sold, offered for sale and/or imported by Google.

       109.    Additionally, Google is indirectly infringing the ’937 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing customers how to use the Google Home/Nest Devices and/or the Google Cloud


ORIGINAL COMPLAINT                                                                        Page 16 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 17 of 23



Platform in a way that directly infringes at least Claims 1, 3, 8, 10, 11, 14, 17, and/or 24 of the

’937 Patent.

       110.    Google has had actual knowledge of the ’937 Patent at least since the filing of this

lawsuit.

       111.    An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’937 Patent is attached as Exhibit 12 and incorporated herein by reference.

       112.    As a result of Google’s infringement of the ’937 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT V – INFRINGEMENT OF THE ’732 PATENT

       113.    HDI incorporates herein the allegations made in paragraphs 1–112.

       114.    Google has been and is now directly infringing the ’732 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 4, and/or 5 of the ’732 Patent.

       115.    Google makes, uses, sells, offers to sell, and/or imports one or more application

servers (e.g., the server(s) used in conjunction with Google Cloud speech-to-text featuring

Automatic Speech Recognition (ASR), Google Cloud natural language understanding (NLU),

Google Cloud Functions, or Google Cloud Storage; and/or Google Cloud Platform (GCP) servers

for actions for the Google Home/Nest Devices) that infringe at least Claims 1, 4, and/or 5 of the

’732 Patent.

       116.    Additionally, Google is indirectly infringing the ’732 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or




ORIGINAL COMPLAINT                                                                      Page 17 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 18 of 23



by instructing customers how to use the Google Home/Nest Devices and/or the Google Cloud

Platfirm in a way that directly infringes at least Claims 1, 4, and/or 5 of the ’732 Patent.

       117.    Google has had actual knowledge of the ’732 Patent at least since the filing of this

lawsuit.

       118.    An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’732 Patent is attached as Exhibit 13 and incorporated herein by reference.

       119.    As a result of Google’s infringement of the ’732 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT VI – INFRINGEMENT OF THE ’935 PATENT

       120.    HDI incorporates herein the allegations made in paragraphs 1–119.

       121.    Google has been and is now directly infringing the ’935 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 21, and/or 23 of the

’935 Patent.

       122.    Google makes, uses, sells, offers to sell, and/or imports a communication system

capable of enabling at least one communication device to remotely execute one or more

applications. This communication system infringes at least Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13,

21, and/or 23 of the ’935 Patent.

       123.    For example, the Google Home/Nest Devices operate on a communication system

including Google Cloud speech-to-text featuring Automatic Speech Recognition (ASR), Google

Cloud natural language understanding (NLU), Google Assistant SDK, Google Cloud Functions,

Google Cloud Storage, and other supporting Google Cloud Platform (GCP) elements to allow the


ORIGINAL COMPLAINT                                                                       Page 18 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 19 of 23



Google Home/Nest Devices to remotely execute one or more Google Assistant applications (e.g.,

actions for the Google Home/Nest Devices).

        124.    Additionally, Google is indirectly infringing the ’935 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing customers how to use the Google Home/Nest Devices and/or Google Cloud Platfirm

in a way that directly infringes at least Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 21, and/or 23 of the

’935 Patent.

        125.    Google has had actual knowledge of the ’935 Patent at least since the filing of this

lawsuit.

        126.    An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’935 Patent is attached as Exhibit 14 and incorporated herein by reference.

        127.    As a result of Google’s infringement of the ’935 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                   COUNT VII – INFRINGEMENT OF THE ’032 PATENT

        128.    HDI incorporates herein the allegations made in paragraphs 1–127.

        129.    Google has been and is now directly infringing the ’032 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by at least Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 20,

21, 22, and/or 23 of the ’032 Patent.

        130.    Google makes, uses, sells, offers to sell, and/or imports a communication device

that infringes at least Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and/or 15 of the ’032 Patent.




ORIGINAL COMPLAINT                                                                            Page 19 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 20 of 23



        131.    Google makes, uses, sells, offers to sell, and/or imports a client device that infringes

at least Claims 16, 20, 21, 22, and/or 23 of the ’032 Patent.

        132.    For example, the Google Home/Nest Devices are communication devices made,

used, sold, offered for sale and/or imported by Google.

        133.    Additionally, Google is indirectly infringing the ’032 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing customers how to use the Google Home/Nest Devices and/or the Google Cloud

Platform in a way that directly infringes at least Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14,

15, 16, 20, 21, 22, and/or 23 of the ’032 Patent.

        134.    Google has had actual knowledge of the ’032 Patent at least since the filing of this

lawsuit.

        135.    An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’032 Patent is attached as Exhibit 15 and incorporated herein by reference.

        136.    As a result of Google’s infringement of the ’032 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                  COUNT VIII – INFRINGEMENT OF THE ’816 PATENT

        137.    HDI incorporates herein the allegations made in paragraphs 1–136.

        138.    Google has been and is now directly infringing the ’816 Patent in violation of 35

U.S.C. § 271(a) by making, using, selling, offering for sale, and/or importing into the United States

products that are covered by and/or that practice the methods described in at least Claims 1, 6, 7,

8, 9, 10, 11, 12, 14, 15, 18, 19, 20, 24, 25, 27, 28, and/or 29 of the ’816 Patent.




ORIGINAL COMPLAINT                                                                         Page 20 of 23
           Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 21 of 23



       139.    Google makes, uses, sells, offers to sell, and/or imports a communication system

that infringes at least Claims 1, 6, 7, 8, 9, 10, 11, 12, 14, 15, 18, and/or 19 of the ’816 Patent.

       140.    Google makes, uses, sells, offers to sell, and/or imports an interactive, voice-based

communication system that infringes at least Claims 20, 24, 25, 27, and/or 28 of the ’816 Patent.

       141.    Google practices a method of providing responses in an interactive, voice-based

communication system that infringes at least Claim 29 of the ’816 Patent.

       142.    For example, the Google Home/Nest Devices operate on a communication system

including Google Cloud speech-to-text featuring Automatic Speech Recognition (ASR), Google

Cloud natural language understanding (NLU), Google Assistant SDK, Google Cloud Functions,

Google Cloud Storage, and other supporting Google Cloud Platform (GCP) elements to allow the

Google Home/Nest Devices to remotely execute one or more Google Assistant applications (e.g.,

actions for the Google Home/Nest Devices).

       143.    Additionally, Google is indirectly infringing the ’816 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Google Home/Nest Devices and/or

by instructing customers how to use the Google Home/Nest Devices and/or the Google Cloud

Platform in a way that directly infringes at least Claims 1, 6, 7, 8, 9, 10, 11, 12, 14, 15, 18, 19, 20,

24, 25, 27, 28, and/or 29 of the ’816 Patent.

       144.    Google has had actual knowledge of the ’816 Patent at least since the filing of this

lawsuit.

       145.    An exemplary claim chart comparing Google’s infringing systems/methods to one

or more claims of the ’816 Patent is attached as Exhibit 16 and incorporated herein by reference.




ORIGINAL COMPLAINT                                                                         Page 21 of 23
         Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 22 of 23



        146.    As a result of Google’s infringement of the ’816 Patent, HDI has suffered and is

owed monetary damages that are adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.



                                  DEMAND FOR A JURY TRIAL

        147.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, HDI demands a trial

by jury on all issues triable of right by a jury.

                                      PRAYER FOR RELIEF

        148.    WHEREFORE, HDI respectfully requests that this Court enter judgment in its

favor and grant the following relief:

        149.    A judgment that Google has directly and/or indirectly infringed one or more claims

of each of the Patents-in-Suit;

        150.    A judgment and order requiring Google to pay HDI past and future damages under

35 U.S.C. § 284, including for supplemental damages arising from any continuing post-verdict

infringement for the time between trial and entry of the final judgment with an accounting, as

needed, as provided by 35 U.S.C. § 284;

        151.    A judgment and order requiring Google to pay HDI reasonable ongoing royalties

on a going-forward basis after final judgment;

        152.    A judgment and order requiring Google to pay HDI pre-judgment and post-

judgment interest on the damages award;

        153.    A judgment and order requiring Google to pay HDI’s costs; and

        154.    Such other and further relief as the Court may deem just and proper.




ORIGINAL COMPLAINT                                                                     Page 22 of 23
        Case 6:19-cv-00356-ADA Document 1 Filed 06/06/19 Page 23 of 23




Dated: June 6, 2019                      Respectfully submitted,



                                         ___________________________
                                         ERIC M. ALBRITTON
                                         STATE BAR NO. 00790215
                                         BRENT N. BUMGARDNER
                                         STATE BAR NO. 00795272
                                         ANDREW J. WRIGHT
                                         STATE BAR NO. 24063927
                                         NELSON BUMGARDNER ALBRITTON PC
                                         3131 West 7th Street, Suite 300
                                         Fort Worth, Texas 76107
                                         817.377.9111 (telephone)
                                         903.758.7397 (facsimile)
                                         ema@nbafirm.com
                                         brent@nbafirm.com
                                         andrew@nbafirm.com

                                         JOSEPH P. OLDAKER
                                         ILLINOIS BAR NO. 6295319
                                                (pro hac vice application to be filed)
                                         NELSON BUMGARDNER ALBRITTON PC
                                         15020 S. Ravinia Avenue, Suite 29
                                         Orland Park, Illinois 60462
                                         708.675.1583 (telephone)
                                         joseph@nbafirm.com

                                         COUNSEL FOR PLAINTIFF
                                         HAMMOND DEVELOPMENT
                                         INTERNATIONAL, INC.




ORIGINAL COMPLAINT                                                        Page 23 of 23
